Citation Nr: 0402961	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-07 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Eligibility for payment of attorney's fees in excess of 
$1,820.45 from past-due benefits.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from June 1989 to September 
1990.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a January 2003 decision of the Department of 
Veterans Affairs (VA) regional office (RO) in Waco, Texas.  
In this decision, the RO granted entitlement to payment of 
attorney's fees in the amount of $1,820.45 from past-due 
benefits paid to the veteran pursuant to an award of service 
connection for a psychiatric disability in a July 2002 rating 
decision.


FINDINGS OF FACT

1.  The attorney and the veteran entered into the fee 
agreement in question on May 4, 2001.

2.  A final decision by the Board was issued on April 28, 
2000, which denied service connection for a psychiatric 
disability.  

3.  The Board's April 2000 decision was appealed to the 
United States Court of Appeals for Veteran's Claims (Court), 
which vacated the Board decision and remanded the matter to 
the Board; thereafter, the Board remanded the matter to the 
RO for readjudication.

4.  In a July 19, 2002 rating decision, the RO granted 
service connection for a psychiatric disability, which was 
then rated 70 percent disabling effective from July 25, 1994.

5.  The veteran has been continuously incarcerated for the 
period from July 1994 to the present time.  

6.  The past-due benefits resulting from the RO's July 2002 
rating decision amounted to $9,102.23.

7.  The amount withheld and paid as attorney's fees to 
appellant from past-due benefits resulting from the RO's July 
2002 rating decision was 20 percent of the past-due benefits 
of $9,102.23, i.e., $1,820.45.


CONCLUSION OF LAW

The appellant is not entitled to an attorney's fee in excess 
of $1,820.45 for service rendered in connection with the 
award of past due benefits resulting from the RO's July 2002 
rating decision which awarded service connection for a 
psychiatric disability, rated 70 percent disabling effective 
from July 25, 1994.  38 U.S.C.A. §§ 1114, 5904, 5110, 5111 
(West 2002); 38 C.F.R. §§ 3.665, 20.609 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter of January 2003, the veteran and the appellant were 
informed of the veteran's award of service connection for a 
psychiatric disability.  This letter also informed him of the 
"Total Award Amount," the "Amount Withheld," and his 
"Monthly Entitlement Amount."  The veteran was notified 
that he would only receive 10 percent monthly compensation as 
required by 38 U.S.C.A. § 1114(a) and 38 C.F.R. § 3.665, 
although his psychiatric disability was rated as 70 percent 
disabling, due to his continuous incarceration since the 
effective date of this award.  

In a separate letter of January 2003, the appellant and the 
veteran were informed that the amount of $1,820.45 would be 
withheld from the veteran's lump sum payment of past-due 
benefits, in order to pay attorney's fees.

The only contention brought by the appellant regarding the 
award of attorney's fees was noted in his Notice of 
Disagreement (NOD) of January 2003.  The attorney argued:

The full award amount of post-due 
benefits to which this veteran is 
entitled is approximately $98,000.00 and 
I contend that I am entitled to 20% of 
the full award.  Under 38 U.S.C. 
§ 5904(d)(1), the total fee payable to 
the attorney may not exceed 20% of the 
total amount of any past-due benefits 
awarded on the basis of the claim.

Please rework your decision taking into 
consideration the "total award amount" 
noted in the Jan. 8, 2003 award letter.

The appellant has not expressed any disagreement with the 
RO's calculations, but instead has insisted that his 20 
percent of past-due benefits should be based on a payment of 
70 percent disability instead of the 10 percent rate actually 
paid to the veteran.  There is no question in this case that 
the veteran on or after November 18, 1988 filed a NOD.

Payment of the attorney's fee is predicated upon meeting 
certain requirements.  The applicable regulation provides 
that attorneys may charge fees for work performed before VA 
under if all of the following conditions are met:

(1)	A final decision has been 
promulgated by the Board with respect 
to the issue, or issues, involved; 
(2)	The Notice of Disagreement which 
preceded that Board decision was 
received by the agency of original 
jurisdiction on or after November 18, 
1988; and 
(3)	The attorney was retained not later 
than one year following the date on 
which that Board decision was 
promulgated.

38 C.F.R. § 20.609(c) (2003).

In this case, the attorney's fee agreement dated on May 4, 
2001 provides that the appellant was entitled to the payment 
of a fee of 20 percent of past-due benefits.  Payment of the 
fee was to be made directly to the attorney from VA.  The 
veteran has not asserted that the fee is unreasonable.

In this case, the past-due benefits involve a lump sum 
payment representing the total amount of recurring cash 
payments that accrued between the effective date of the 
award, i.e., July 25, 1994, and the date of the grant of the 
benefit by the RO, i.e., July 19, 2002, resulting from the 
grant of service connection for a psychiatric disability 
evaluated as 70 percent disabling.  

However, the veteran was incarcerated for a felonious crime 
during this entire period.  According to provisions at 
38 U.S.C.A. § 1114(a) and 38 C.F.R. § 3.665(a), (d), any 
person who is incarcerated in a Federal, State, or local 
penal institution in excess of 60 days for conviction of a 
felony, and is awarded a service-connected disability 
evaluation of 20 percent or more, shall not be paid 
compensation in excess of 10 percent disabling.  Because of 
the veteran's incarceration, the veteran was paid a lump sum 
payment based on a 10 percent evaluation for the period in 
question.

Regardless of the amount paid to the veteran, the appellant 
argues that he is entitled under the language of 38 U.S.C.A. 
§ 5904(d)(1) to the 20 percent of the full award amount, that 
is, 20 percent of the 70 percent evaluation.  The Board is 
not persuaded by this argument.

A review of the language at 38 U.S.C.A. § 5904(d)(1) and 
38 C.F.R. § 20.609(f), (h)(i) reveals that these provisions 
are a prohibition on what attorneys representing veterans may 
charge for their services, and not a mandate on VA on what it 
will pay an attorney.  That is, 38 U.S.C.A. § 5904 and 
38 C.F.R. § 20.609 prohibit an attorney representative from 
charging more than 20 percent of "the total amount of past 
due benefits."

Provisions at 38 U.S.C.A. § 5904(2)(A) and 38 C.F.R. 
§ 20.609(h)(1) govern what VA will pay an attorney when lump 
sum payments result from a favorable decision.  According to 
these provisions, the claimant and an attorney may enter into 
a fee agreement providing that payment for the services of 
the attorney will be made directly to the attorney by VA of 
any past-due benefits awarded as a result of a successful 
appeal to the Board or an appellate court or as a result of a 
reopened claim before VA following a prior denial of such 
benefits by the Board or an appellate court.  VA will honor 
such an agreement only if the following conditions are met:

(i) The total fee payable (excluding 
expenses) does not exceed 20 percent of 
the total amount of the past-due benefits 
awarded,
(ii) The amount of the fee is contingent 
on whether or not the claim is resolved 
in a manner favorable to the claimant or 
appellant, and
(iii) The award of past-due benefits 
results in a cash payment to a claimant 
or an appellant from which the fee may be 
deducted.  (An award of past-due benefits 
will not always result in a cash payment 
to a claimant or an appellant.  For 
example, no cash payment will be made to 
military retirees unless there is a 
corresponding waiver of retirement pay.)

Past-due benefits is defined in 38 C.F.R. § 20.609(h)(3) as:

...a nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a claim 
reopened after a denial by the Board...or 
the lump sum payment which represents the 
total amount of recurring cash payments 
which accrued between the effective date 
of the award, as determined by applicable 
laws and regulations, and the date of the 
grant of the benefit by the agency of 
original jurisdiction, the Board..., or an 
appellate court.

It is clear based on the statutory and regulatory provisions 
at 38 U.S.C.A. § 5904 and 38 C.F.R. § 20.609 that the 20 
percent paid to an attorney representative is to be based on 
the actual lump sum paid to the veteran, and not on the total 
award amount.  According to these provisions, VA is required 
to pay 20 percent of the lump sum payment made to a claimant, 
regardless of what a total award amount is determined to be.  
This is made clear by the example provided at 38 C.F.R. § 38 
C.F.R. § 20.609(h)(1)(iii) which notes that "an award of 
past-due benefits will not always result in a cash payment to 
a claimant or an appellant."  Such is the case where a total 
award amount is reduced under the provisions of 38 C.F.R. 
§ 3.665.

As the effective date of the 70 percent evaluation for the 
veteran's psychiatric disability was July 25, 1994, the date 
of commencement of the period of payment was August 1, 1994, 
i.e., the first day of the month following the effective date 
of the award.  38 U.S.C.A. §§ 5110, 5111 (West 2002).  The 
end of the period used to calculate past due benefits is the 
date of the decision granting the increased rating, that is, 
July 19, 2002.  Therefore, the period under consideration is 
from August 1, 1994 to July 19, 2002.  The Board has reviewed 
the RO's calculations and compared them with applicable 
regulations and finds that the RO has correctly calculated 
the amount of past-due payments resulting from the 70 percent 
rating, appropriately reduced to a 10 percent evaluation 
under 38 C.F.R. § 3.665, during the period from August 1994 
to July 2002.  During that period, the lump sum payment owed 
the veteran is $9,102.23.  Twenty percent of that amount is 
$1,820.45.  The RO's calculations have been provided to the 
appellant in the decision letter of January 2003 and in the 
Statement of the Case issued in February 2003.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As noted above, the 
appellant has not disputed these calculations, and the Board 
does not identify any error in the calculation.

Based on the above analysis, the Board finds that attorney's 
fees in excess of $1.820.45 are not warranted.  In fact, the 
Board notes that the veteran's fee agreement with the 
attorney was signed on May 4, 2001.  The final decision 
promulgated by the Board was issued on April 28, 2000.  Thus, 
it appears that this attorney was retained more than one year 
following the date on which the final Board decision was 
promulgated, and VA has no duty under 38 C.F.R. § 20.609(c) 
to enforce this agreement.


ORDER

The appellant is not entitled to the payment of attorneys 
fees in excess of $1,820.45 from past due benefits awarded 
based the grant of service connection for a psychiatric 
disability in a rating decision issued in July 2002.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



